Citation Nr: 0214696	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  02-13 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include asbestosis due to exposure to asbestos.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from June 1974 to May 1978.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO), which, in 
part, denied service connection for a pulmonary disorder, 
claimed as including asbestosis due to exposure to asbestos.  
There is some suggestion that the Philadelphia, RO may be 
involved, as set forth below, but the case appears to have 
been sent to the Board from the Pittsburgh RO.

Although appellant in a recent written statement appears to 
have raised an additional issue, since it has not been 
formally adjudicated by the RO (and, therefore, the Board 
does not have jurisdiction over it), the additional issue is 
referred to the RO for appropriate development.  Kellar v. 
Brown, 6 Vet. App. 157 (1994).


REMAND

In an August 2002 VA Form 9, appellant requested that a 
videoconference hearing be held before the Board (i.e., a 
Travel Board hearing).  Since Travel Board hearings, such as 
videoconferencing hearings, are scheduled by the RO (See 38 
C.F.R. § 20.704(a) (2002)), the Board is herein remanding the 
case for that purpose, in order to satisfy procedural due 
process concerns.

Some additional clarification may be needed.  In writing, the 
veteran, whose claim has been adjudicated by the Pittsburgh 
RO, requested a tele-conferencing hearing from Wilkes-Barre, 
PA.  That suggests that he may desire a hearing with RO 
personnel, most likely in Philadelphia.  The Board does not 
tele-conference with Wilkes Barre, but it is understood that 
the RO may.  In any event, the pertinent hearing, whether 
with the Board or the RO must be scheduled by the RO.

Accordingly, the case is REMANDED for the following:

The RO should contact the veteran and 
schedule a videoconference hearing with 
the Board or with the RO, as appropriate.  
The RO should provide appellant and his 
representative notice thereof.  If he 
desires to withdraw the request for such 
hearing prior to the hearing, he may do 
so in writing pursuant to applicable 
provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



